internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc intl plr-128890-00 date date legend number release date index number in re taxpayer entity date a individual a cpa firm dear this replies to a letter dated date in which taxpayer requests an extension of time under sec_301_9100-3 to file the agreement provided under sec_1_1503-2 with respect to entity for the tax_year ended on date d additional information was submitted in a letter dated date the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process individual a is a partner with cpa firm and taxpayer engaged cpa firm to advise taxpayer on certain tax matters which involved entity individual a’s affidavit describes the circumstances as to why taxpayer did not file the agreement with respect to entity for the tax_year ended on date a later information became available indicating that taxpayer should have filed an agreement with respect to entity for the tax_year ended on date a taxpayer is not aware of any knowledge on the part of the irs of taxpayer’s failure to include the agreement in its tax_return for the tax_year ended on date a sec_301 -1 b defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or in re plr-128890-00 announcement sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation sec_1_1503-2 fixes the time to file the agreement therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards set forth in sec_301_9100-3 based on the facts and circumstances of this case we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to file the agreement provided under sec_1_1503-2 with respect to entity for the tax_year ended on date a the granting of an extension of time is not a determination that taxpayer is otherwise eligible to file the agreement sec_301_9100-1 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter should be associated with the agreement no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented pursuant to a power_of_attorney on file in this office a copy of this ruling letter is being furnished to taxpayer sincerely s allen goldstein reviewer office of the associate chief_counsel international
